Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with SCOTT M. SCHULTE on 06/07/2022.

Claim 13 should be amended as follow:
13. (Currently Amended) The gait analysis method according to claim 11, wherein an approximation straight line is formed with respect to each of motion trajectories of right and left joints in a horizontal plane, and an angle formed between the approximation straight lines is calculated as the gait parameter.

Allowable Subject Matter
Claims 9-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the combination of the mot pertinent prior art Hol/Asada (see Final Rejection mailed on 06/08/2021) does not teach, disclose and/or fairly suggest constructing a three-dimensional model including a motion trajectory of the at least one joint; and calculating an angle of an acceleration vector of the at least one joint only at a time of heel contact with regard to the motion trajectory in a sagittal plane as a gait parameter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791